     Case 3:18-cv-07591-CRB Document 571 Filed 06/15/21 Page 1 of 24




 1 DENNIS J. HERRERA, State Bar #139669
   City Attorney
 2 RONALD P. FLYNN, State Bar #184186
   Chief Deputy City Attorney
 3 YVONNE R. MERE, State Bar #173594
   Chief of Complex & Affirmative Litigation
 4 OWEN J. CLEMENTS, State Bar #141805
   SARA J. EISENBERG, State Bar #269303
 5 JAIME M. HULING DELAYE, State Bar #270784
   Deputy City Attorneys
 6 Fox Plaza
   1390 Market Street, Sixth Floor
 7 San Francisco, CA 94102
   Telephone: 415/554-3957
 8 jaime.hulingdelaye@sfcityatty.org

 9 Attorneys for Plaintiff The People of the State of California,
   acting by and through San Francisco City Attorney Dennis J. Herrera
10
   [Additional counsel appear on signature page.]
11
                                UNITED STATES DISTRICT COURT
12
                              NORTHERN DISTRICT OF CALIFORNIA
13
   THE CITY AND COUNTY OF SAN                       ) Case No. 3:18-cv-07591-CRB
14 FRANCISCO, CALIFORNIA and THE                    )
   PEOPLE OF THE STATE OF CALIFORNIA, ) JOINT STATUS UPDATE
15 Acting by and through San Francisco City         )
   Attorney DENNIS J. HERRERA,                      ) Judges: Hon. Charles R. Breyer and
16                                                  ) Jacqueline Scott Corley
                                 Plaintiffs,        )
17                                                  ) Courtroom:            Via Videoconference
           vs.                                      )
18                                                  ) Hearing Date:         June 16, 2021
   PURDUE PHARMA L.P., et al.,                      )
19                                                  ) Hearing Time:         8:30 a.m.
                                 Defendants.        )
20                                                  )

21

22

23

24

25

26

27

28


     4852-0495-8190.v1
     Case 3:18-cv-07591-CRB Document 571 Filed 06/15/21 Page 2 of 24




 1            The parties respectfully submit this Joint Status Update in advance of the Court’s discovery

 2 conference scheduled for June 16, 2021 at 8:30 a.m.

 3 I.         JOINT STATEMENT REGARDING SCHEDULE AND DISPUTE
              RESOLUTION
 4
              The parties jointly report on a number of case developments that have taken place since the
 5
     last conference with the Court.
 6
              A.         Schedule Extension
 7
              On June 7, the Court entered the parties’ joint stipulation and proposed order to modify the
 8
     case schedule. 1 Doc. 568. The specific dates are reflected in the chart below:
 9
                                          Event                             Current Schedule
10
                Custodial Productions Substantial Completion Deadline June 4, 2021
11              Document Production Substantial Completion Deadline        June 21, 2021
12              Plaintiff’s Expert Reports                                 October 5, 2021
                Close of Fact Discovery                                    November 12, 2021
13
                Defendants’ Expert Reports                                 December 2, 2021
14              Plaintiff’s Expert Rebuttal Reports                        December 23, 2021
15              Close of Expert Discovery                                  January 14, 2022

16              Motions for Summary Judgment and Daubert Motions           January 24, 2022
                Oppositions to Motions for Summary Judgment and
17                                                                         February 25, 2022
                Daubert Motions
18              Replies in Support of Motions for Summary Judgment         March 11, 2022
                and Daubert Motions
19              All Trial Materials Due                                    March 24, 2022
20              Final Pretrial Conference                                  April 4, 2022
                Trial                                                      April 25, 2022
21

22

23

24

25

26   1
       The Court entered the Declaration of Thomas E. Egler Accompanying Stipulation as the new
27 respectfullyOrder,
   Scheduling         not the parties’ stipulation and proposed order. See Docs. 567-68. Defendants
               request that the Court enter the parties’ stipulation and proposed order as the new
28 Scheduling Order.

     JOINT STATUS UPDATE - 3:18-cv-07591-CRB                                                           -1-
     4852-0495-8190.v1
     Case 3:18-cv-07591-CRB Document 571 Filed 06/15/21 Page 3 of 24




 1            B.         Update on Status of Settlement Among Stipulating Parties (Docs. 518-
                         19, 562, 564, 570)
 2
              On January 26, 2021, the Court stayed the proceedings as to the Stipulating Defendants.2
 3
     The Stipulating Parties submitted a status update on March 29, 2021 (Doc. 518), and on March 31,
 4
     2021, Judge Breyer ordered the parties to submit a second update within 45 days (Doc. 519). On
 5
     May 17, 2021, the Stipulating Parties submitted a Joint Notice Regarding Update on Status of
 6
     Settlement (Doc. 562). The Court ordered the Stipulating Parties to submit to the Court an update on
 7
     the status of the proposed settlement on June 11, 2021. Doc. 564. On June 11, the Stipulating
 8
     Parties filed a Third Joint Notice Regarding Update on Status of Settlement, suggesting they provide
 9
     a further update to the Court again on August 9. Doc. 570. There, the Stipulating Parties reported
10
     that they continue to make substantial progress in the negotiations. Once the documentation is
11
     completed, there will be a sign-on process for states and political subdivisions that, due to the
12
     number of parties involved, will likely take several months.
13
              C.         Discovery Orders Issued Since Prior Conference (Docs. 561, 563)
14
              Following the last status conference, the Court issued two discovery orders. In the first, the
15
     Court set deadlines regarding certain of Endo’s newly agreed upon custodial productions and
16
     supplemental interrogatory responses, and otherwise denied Plaintiff’s motion to compel. Doc. 561.
17
     In the second, the Court ordered Walgreens and Plaintiff to meet and confer regarding Walgreens’
18
     prescription and due diligence records. Doc. 563.
19
              D.         Discovery Motions
20
              The parties have briefed one dispute pursuant to the revised resolution protocol outlined in
21
     Discovery Order No. 2 (Doc. 382). That dispute is outlined in the chart below.
22
          Moving          Respondin
23                                                            Dispute                              Doc.
          Party            g Party
24       Plaintiff        Walgreens   Remaining issues re: Walgreens’ Due Diligence Notes         569
25

26   2
       The Stipulating Defendants are distributors McKesson Corporation, AmerisourceBergen Drug
   Corporation   and Cardinal Health, Inc.; and manufacturer Johnson & Johnson, its subsidiary Janssen
27 Pharmaceuticals   Inc. f/k/a Ortho-McNeil-Janssen Pharmaceuticals, Inc., and Janssen Pharmaceutica,
   Inc. and its former affiliate Noramco, Inc. (with Plaintiff, the “Stipulating Parties”).
28

     JOINT STATUS UPDATE - 3:18-cv-07591-CRB                                                              -2-
     4852-0495-8190.v1
     Case 3:18-cv-07591-CRB Document 571 Filed 06/15/21 Page 4 of 24




 1 II.        PLAINTIFF’S STATEMENT
 2            A.         Case Schedule & Plaintiff Productions
 3            Defendants’ accusations of any malfeasance by Plaintiff are unfounded. The Court entered

 4 the modified schedule proposed by the parties, and the parties’ stipulation speaks for itself. See

 5 Docs. 567-68. Contrary to Defendants’ representation, Plaintiff did not intentionally withhold

 6 information regarding the status of its production.

 7            And consistent with the representations made in Plaintiff’s declaration accompanying the

 8 parties’ stipulation, Plaintiff completed the substantial production of its custodial documents on June

 9 4, 2021. See Doc. 567. The only custodial documents that Plaintiff is aware of that remain for it to

10 produce are: (1) privilege and redaction review documents (i.e., documents set aside for privilege

11 that could be produced after further review); and (2) documents that require a secondary review

12 because of a coding issue or technical issue identified during the initial review. To date, Plaintiff has

13 produced more than 500,000 individual documents, consisting of more than three million pages of

14 information.

15            B.         Defendants’ Discovery Deficiencies
16            As the deadline for the substantial completion of documents approaches on June 21, 2021,

17 Plaintiff raises certain discovery issues below, which primarily stem from issues on which this Court

18 has previously issued discovery orders.
19                       1.    Endo/Par
20                             a.     Missing Data Issues
21            On May 14, 2021, this Court ordered Endo to supplement its responses to Interrogatory Nos.

22 1-4 with missing data it is able to locate by May 31, 2021. Doc. 561. While Endo provided some

23 supplemental responses by that date, as noted below, Endo is still searching for missing data

24 responsive to these interrogatories. As a result, Plaintiff anticipates that further supplemental

25 responses will be necessary after Endo’s data investigation is complete.

26            On June 11, 2021, Endo informed Plaintiff that, within the last week, it had located

27 previously missing dropdown fields from the call logs Plaintiff identified and requested, including

28 “Message Description” and “Message Name” data from 2013 and 2014. Endo further advised that

     JOINT STATUS UPDATE - 3:18-cv-07591-CRB                                                             -3-
     4852-0495-8190.v1
     Case 3:18-cv-07591-CRB Document 571 Filed 06/15/21 Page 5 of 24




 1 its investigation is ongoing. When asked during a Zoom conversation why this data was not

 2 previously produced, counsel for Endo stated that they only recently “found” a “database file” in

 3 “another location” other than its Commercial Data Warehouse. As Plaintiff understands it, this

 4 database file was from an IT source and was part of a workflow regarding the migration of data to

 5 the Commercial Data Warehouse. Endo declined to provide any additional information regarding

 6 this “database file” or why it was not produced previously. Endo also stated that it has now found

 7 additional date ranges not previously produced and, while it hopes to produce all missing messaging

 8 call data in the next week or two, it was unwilling to commit to a production date.

 9            Endo also has yet to locate any of the missing date ranges from the Materials Dropped File

10 that Plaintiff identified and requested. Moreover, Endo informed Plaintiff on June 11, 2021, that it

11 would not be able complete its investigation or production by June 21, 2021, and that it had no

12 estimate of how long the investigation into the missing data would take.

13            Further, during a follow up conference on June 14, 2021, Endo advised Plaintiff that it has

14 now identified further previously unproduced call log data from 2002 to 2007. This data was

15 apparently found in a production volume in an unrelated case. No explanation was offered for why

16 the data was not identified and produced here.

17            While Plaintiff is pleased the investigation is proving fruitful, it is an investigation that

18 should have been undertaken and completed months, if not years, ago. Thus, Plaintiff believes a
19 deadline for completion should be ordered.

20            In light of ongoing revelations of responsive documents and data that were not identified for

21 production and/or have yet to be produced, Plaintiff has also asked Endo to provide: (a) information

22 regarding the all Customer Relationship Management systems used (Plaintiff has identified from the

23 documents at least three); (b) information regarding where and how Reports or Suspected Diversion

24 were maintained; (c) information regarding all databases used by Endo’s Medical Science Liaisons;

25 and (d) information identifying documents produced in response to Plaintiff’s Requests for

26 Production in this case that were produced in the MDL without San Francisco Bates stamps.

27 Plaintiff asked for a response to these inquiries by June 2, 2021, but Endo has not yet responded.

28

     JOINT STATUS UPDATE - 3:18-cv-07591-CRB                                                            -4-
     4852-0495-8190.v1
     Case 3:18-cv-07591-CRB Document 571 Filed 06/15/21 Page 6 of 24




 1 While on June 14, 2021, Endo represented it would be sending a letter replying to Plaintiff’s

 2 inquiries soon, it refused to say whether it planned to provide any of the information requested.

 3                            b.      Productions Ordered by the Court
 4            Plaintiff anticipates receiving additional custodial file productions and documents located by

 5 running terms designed to locate Reports of Suspected Diversion from Sales Representative files by

 6 June 21, 2021, the date by which this Court ordered those productions must be substantially

 7 complete.

 8                            c.      Outstanding Issues on Which the Parties Continue to
                                      Meet and Confer
 9
              In addition, Plaintiff is continuing to meet and confer with Endo regarding outstanding
10
     issues, including the following: 1) application of search terms aimed at locating Reports of
11
     Suspected Diversion in the files of District Managers and Regional Directors; 2) Plaintiff’s request
12
     that Endo affirmatively state when its custodial and non-custodial productions are complete and
13
     whether documents are being withheld on any grounds; and 3) deficiencies in the Endo Defendants’
14
     Responses to Plaintiff’s First Set of Interrogatories to All Non-Severed Defendants.
15
                         2.   Walgreens
16
              Plaintiff is investigating whether Walgreens’ productions for regional custodians are
17
     complete. Doc. 530 at 2 (setting May 3 production deadline). For several of these custodians,
18
     Walgreens’ productions contain few, if any, documents pre-dating this litigation or from the period
19
     of time in which these custodians actually worked in San Francisco. Plaintiff has written several
20
     letters, and continues to meet and confer with Walgreens.
21
              Plaintiff also continues to meet and confer with Walgreens about a number of interrogatory
22
     responses seeking basic facts.
23
              Defendants’ discussion below about Plaintiff’s methadone-related production is misleading.
24
     Plaintiff produced all responsive outpatient pharmacy dispensing data several months ago. The
25
     parties are now meeting and conferring about production of additional data relating to treatment of
26
     opioid use disorder (“OUD”) with buprenorphine from both Plaintiff’s and Walgreens’ pharmacies.
27
     With respect to methadone for OUD treatment, which only an opiate treatment program (not a
28

     JOINT STATUS UPDATE - 3:18-cv-07591-CRB                                                             -5-
     4852-0495-8190.v1
     Case 3:18-cv-07591-CRB Document 571 Filed 06/15/21 Page 7 of 24




 1 pharmacy) can provide, Plaintiff has not “withheld” anything and has offered Defendants extensive,

 2 granular data that should satisfy any legitimate interests. 3

 3                       3.    Allergan
 4            As Plaintiff noted in the May 5 joint status update (Doc. 550), Allergan has several deficient

 5 interrogatory responses, the answers to which will affect Plaintiff’s expert analysis. Allergan has

 6 agreed to provide the additional information no later than June 28, 2021.

 7            On May 13, 2021 Plaintiff noticed the deposition of Allergan witness, Tracey Norton.

 8 Allergan has yet to respond on whether it will accept service for Ms. Norton or provide dates for her

 9 deposition.

10            Finally, since the last status conference, Plaintiff has also served subpoenas on 12 different

11 nonparties upon learning the identities of various advertising and marketing agencies that Allergan

12 identified in its interrogatory responses. Plaintiff has started to receive objections and responses

13 from the nonparties and is meeting and conferring with regard to the scope of the subpoenas.

14                       4.    Teva
15            Plaintiff has identified a number of deficiencies in Teva’s interrogatory responses. Plaintiff

16 will endeavor to meet and confer with Teva on these and related issues.

17            C.         Defendants’ Improper Discovery on the San Francisco Sheriff’s
                         Department and Other Cities and Counties that Have Brought
18                       Actions Against Defendants in the MDL
19            Defendants’ non-party discovery efforts in the case have been extensive. To date, the various

20 defendants have served approximately 70 subpoenas, comprising of almost 1000 discrete document

21 requests.

22            Walgreens served the latest batch of these subpoenas on June 10. The subpoenaed entities

23 include 20 Bay Area pharmacies and law enforcement agencies, including the sheriff departments

24 for Alameda, Contra Costa, Sonoma, Marin, Santa Clara, Solano, and Napa Counties. Plaintiff is

25 still reviewing these recently served subpoenas, but a few issues jump out. First, they are broad.

26
   3
       Defendants’ discussion of the history of deposition scheduling is also misleading and
27 incomplete, but the relevant upshot is that the only two depositions any Defendant has noticed are on
   the calendar.
28

     JOINT STATUS UPDATE - 3:18-cv-07591-CRB                                                             -6-
     4852-0495-8190.v1
     Case 3:18-cv-07591-CRB Document 571 Filed 06/15/21 Page 8 of 24




 1 For example, as to each law enforcement entity, the subpoenas seek, among other things, “[a]ll

 2 Communications relating to Prescription Opioids, Illicit Opioids, or other Illicit Drugs.” This

 3 includes all communications about and documents related to the “misuse” and “abuse” of “any

 4 Schedule I drug,” a definition that explicitly includes drugs like marijuana, which have no possible

 5 relevance to this case. Second, most of the governmental entities that Walgreens subpoenaed have

 6 filed actions in the MDL and are (from Plaintiff’s understanding) subject to Judge Polster’s

 7 discovery stay for non-bellwether actions in the MDL. See Case Management Order One, In re

 8 Nat’l Prescription Opiate Litig., No. 1:17-md-02804-DAP (N.D. Ohio) Doc. 232 at 1, 12. Third,

 9 confusingly, Walgreens even subpoenaed the San Francisco Sheriff’s Department, which is a

10 custodial Plaintiff department that is subject to and has already responded to party discovery in this

11 case (Walgreens formally withdrew this subpoena on June 14, 2021).

12 III.       DEFENDANTS’ STATEMENT
13            A.         Status of Party Discovery
14                       1.    Case Schedule
15            The parties agreed to seek a four-month schedule extension after Plaintiff represented to

16 Defendants and the Court that Plaintiff’s experts had health issues and scheduled conflicts.

17 Defendants agreed to seek a four-month extension based on Plaintiff’s prior representations to the

18 Court that its custodial productions had long been substantially complete and would be entirely
19 produced by May 14. See 4/14/2021 Status Conference Tr. at 50:18-19 (“Get them produced by

20 May 14. … We will do it, Your honor.”). Only after securing that agreement, and the Court’s

21 blessing, did Plaintiff reveal that far from completing custodial productions by the Court’s deadline,

22 Plaintiff would not be substantially complete until June 4. 4 Based on this changed set of

23 circumstances, Defendants sought an extension of the schedule and Plaintiff acceded to it, extending

24 the deadlines by an additional three weeks.

25

26

27   4
      Defendants do not suggest Plaintiff intentionally withheld information regarding the status of its
   production.
28

     JOINT STATUS UPDATE - 3:18-cv-07591-CRB                                                          -7-
     4852-0495-8190.v1
     Case 3:18-cv-07591-CRB Document 571 Filed 06/15/21 Page 9 of 24




 1                       2.   Defendants’ Discovery Requests
 2            In advance of the Court’s February 26, 2021 deadline for substantial completion of document

 3 productions, Plaintiff identified 30 custodial email productions as substantially complete. On April

 4 12, 2021, Plaintiff represented it had substantially completed email production of eight additional

 5 custodians. On April 16, Plaintiff notified Defendants that its email production for one additional

 6 custodian was substantially complete. On May 18, Plaintiff informed Defendants that around one

 7 quarter of its custodial files had not been completely produced, as set forth above. On June 4,

 8 Plaintiff produced an additional 52,123 documents totaling 694,201 pages, from 40 individual

 9 custodians and 18 non-custodial sources. Defendants are currently evaluating that production, which

10 will take time, as it represents over nine percent of plaintiff’s overall production.

11            Following the Court’s April 15, 2021, Order for Plaintiff to produce Crime Data Warehouse

12 (“CDW”) narratives (Doc. 530), the parties met-and-conferred, and Plaintiff agreed to produce 10

13 additional categories of CDW narratives as well as associated documents stored in the CDW. After

14 Plaintiff made its initial productions, Defendants followed up regarding twenty-one incidents for

15 which the CDW narratives were incomplete or inappropriately redacted. Plaintiff largely agreed to

16 produce or re-produce these narratives and completed this production last week. Defendants are

17 reviewing the CDW production and will follow up regarding production of any additional CDW-

18 related documents or information.
19            Defendants are also evaluating the sufficiency of Plaintiff’s other productions. Examples of

20 what appear to be deficiencies, which Defendants have identified for Plaintiff, include the following

21 categories of documents or data that Plaintiff appears not to have produced in full: Plaintiff’s

22 methadone data—Defendants understand Plaintiff did not produce data related to methadone

23 administered for “treatment,” rather than pain, despite having agreed to produce dispensing data for

24 methadone; and Plaintiff’s other opioid treatment drug data and related abatement costs. The parties

25 are meeting and conferring and hope to resolve the issues without this Court’s intervention.

26 Defendants will raise any additional disputes with the Court as necessary.

27            On April 7, Defendants made their first requests for deposition dates of two of Plaintiff’s

28 witnesses. Plaintiff responded on April 20 that the two witnesses were available on May 14 and May

     JOINT STATUS UPDATE - 3:18-cv-07591-CRB                                                           -8-
     4852-0495-8190.v1
     Case 3:18-cv-07591-CRB Document 571 Filed 06/15/21 Page 10 of 24




 1 17. The parties confirmed these deposition dates. On May 11, Plaintiff unilaterally pulled down

 2 these depositions. On May 21, Plaintiff confirmed these two witness’ custodial files would be

 3 completed that day, but could not confirm their documents would be completely produced before

 4 June 4. Defendants asked for deposition dates in the second half of June. On June 3, Plaintiff

 5 offered June 29 and July 12 for these depositions. Defendants accepted these dates.

 6                       3.   Plaintiff’s Discovery Requests
 7            Defendants have produced millions of documents in the MDL, which are deemed produced

 8 in this case. In addition, Defendants have made additional productions specific to this case.

 9            In advance of the last status conference, Walgreens completed its custodial productions,
10 resulting in a production of approximately 50,000 custodial documents, on top of the more than

11 380,000 documents Walgreens has produced in the MDL. On May 17, Walgreens completed its

12 production of hard copy refusals to fill and Target Drug Good Faith Dispensing checklists resulting

13 in a total hard copy production of over 35,000 documents and over 135,000 pages. 5

14            The Endo and Par Defendants substantially completed their production by the original
15 substantial completion deadline of February 26, 2021 for the custodians and data stores identified to

16 Plaintiff, utilizing the searches disclosed, as of that original deadline. The Endo and Par Defendants

17 have since made substantial progress toward producing additional materials either agreed or ordered

18 after the original substantial completion deadline. See May 7, 2021 Status Report (Doc. 550 at 8-9)
19 (updating as to substantial completion of various productions). In addition, since the last status

20 conference, Par substantially completed its production of documents from additional custodians

21 related to Par marketing materials. To date, the Endo and Par Defendants have produced

22 approximately 5.2 million documents, including over 209,000 documents in this matter specifically.

23 In compliance with the Court’s May 14, 2021 Order (Doc. 561 at 3), Endo will have substantially

24 completed its further production from the custodial files of additional sales representatives and

25 additional search terms related to “Report of Suspected Diversion” forms by the new deadline of

26 June 21, 2021.

27
     5
         Walgreens has also updated its Interrogatory responses several times at Plaintiff’s request.
28

     JOINT STATUS UPDATE - 3:18-cv-07591-CRB                                                            -9-
     4852-0495-8190.v1
     Case 3:18-cv-07591-CRB Document 571 Filed 06/15/21 Page 11 of 24




 1            In addition, Endo updated the Court in its May 28, 2021 Status Report (Doc. 566) regarding

 2 its investigation into the availability of additional data and information in Endo’s Commercial Data

 3 Warehouse and certain other data sources responsive to Plaintiff’s Interrogatory Nos. 1-4, including

 4 with respect to certain temporal gaps in Endo’s Materials Dropped Data File and missing field data

 5 in Endo’s Call Data File. As of the same date, Endo had produced 22 files of additional data

 6 responsive to Interrogatories 1-4.

 7            As previously explained, the Commercial Data Warehouse is a computer environment

 8 consisting of storage locations where data from certain databases are stored. Since Endo’s May 28,

 9 2021 Status Report, the Endo team has continued to run SQL and other searches and to conduct data

10 analysis, and has located within the Commercial Data Warehouse for certain periods data containing

11 drop downs for “message description” and “message name” data associated with sales representative

12 calls, which is data Plaintiff has specifically asked Endo to search for. The Endo team is currently

13 working to confirm the presence of “message description” and “message name” data associated with

14 calls for additional time periods and to generate reports of such data. In addition, Endo has

15 identified some call data from the 2002 through 2007 period from production volumes made in an

16 unrelated non-opioid government investigation, and is working to try to prepare this data for

17 production. Endo is continuing to search for additional sources of pre-2008 data. On May 28, 2021,

18 Plaintiff also inquired about certain data in Endo’s SpeakerNet Data File, which Endo is also
19 investigating.

20            Endo will continue to use its best efforts to complete its ongoing investigation into the

21 Commercial Data Warehouse and other data sources, but, given the complexity of that search and its

22 iterative nature, cannot currently confirm a completion date for that investigation. In the interim,

23 Endo will continue to keep Plaintiff apprised of its progress, including through weekly Zoom

24 conferences that Endo established and will continue. If the Court is inclined to set a deadline, as

25 Plaintiff requests, Endo respectfully requests that it set a deadline 30 days from now by which Endo

26 will further report to the Court on its status, with the expectation at that point that Endo will be in a

27 position either to report on whether its investigation is complete or identify a date certain by which it

28

     JOINT STATUS UPDATE - 3:18-cv-07591-CRB                                                            - 10 -
     4852-0495-8190.v1
     Case 3:18-cv-07591-CRB Document 571 Filed 06/15/21 Page 12 of 24




 1 reasonably can do so. Such further status report on or around July 16 will be more than 2.5 months

 2 before Plaintiff’s expert reports are due and 4 months before the close of fact discovery.

 3            Finally, on May 28, 2021—three days before the Court imposed deadline—the Endo and Par

 4 Defendants served all supplemental interrogatory responses ordered by and in compliance with the

 5 Court’s May 14, 2021 Order, including substantial additional information. Separately, on the

 6 evening of May 28, 2021 (the Friday of Memorial Day weekend), Plaintiff sent two letters

 7 identifying additional issues about which it sought to meet and confer, requesting inter alia an

 8 agreement to conduct additional searches and significant further information (set forth at Sections

 9 II.B.1.a, c above)—within two business days (by June 2, 2021). As the Endo and Par Defendants

10 have reported to Plaintiff, they are preparing substantive responses, and expect to provide them

11 shortly.

12            Allergan has deemed produced in this case 724,488 documents and 5,145,819 pages
13 gathered and produced—without geographic limitation—in other opioid cases. It has also agreed to

14 provide its production in the MDL regarding suspicious order monitoring-related documents. In late

15 January and early February, Allergan agreed to conduct several additional searches for this case in

16 particular at Plaintiff’s request. On February 26, 2021, Allergan produced an additional 47,984

17 documents, including 190,209 pages, which includes the results of several of those searches. On

18 March 13, 2021, Allergan made another substantial additional production. On March 24, 2021,
19 Allergan produced additional chargeback and rebate data as well as its privilege log. Allergan’s

20 production is substantially complete.

21            The Teva Defendants have produced over 3.2 million documents available to Plaintiff, and
22 have completed the production of documents for the additional agreed regional custodians.

23            B.         Status of Other Third-Party Discovery
24            The California Department of Justice (“DOJ”) produced its CURES data on April 28.

25 Walgreens identified significant deficiencies in the CURES data, including millions of duplicative

26 records. On May 5, Walgreens requested that DOJ reproduce the data, correcting the issues. On

27 May 14, DOJ made a supplemental production correcting the issue.

28

     JOINT STATUS UPDATE - 3:18-cv-07591-CRB                                                      - 11 -
     4852-0495-8190.v1
     Case 3:18-cv-07591-CRB Document 571 Filed 06/15/21 Page 13 of 24




 1            In April 2020, Defendants served requests for production on Plaintiff for the production of

 2 documents and data from all pertinent subdivisions of the City and County of San Francisco. When

 3 the City and County was dismissed as a plaintiff, Plaintiff took the position that certain of its

 4 subdivisions were not within Plaintiff’s custody and control, requiring third-party subpoenas.

 5 Defendants therefore served subpoenas on the San Francisco departments and entities that Plaintiff

 6 has deemed outside of its custody and control, including the Department of the Environment,

 7 Department of Emergency Management, Board of Supervisors, Controller’s Office, Mayor’s Office,

 8 District Attorney’s Office, Department of Human Resources, Health Service System, and Human

 9 Services Agency. 6 These subdivisions have responded to the subpoenas, and the parties are in the

10 process of meeting and conferring regarding those responses. The parties will submit disputes to the

11 Court as necessary.

12            Defendants are also pursuing third-party discovery from various state agencies, law

13 enforcement entities, and third-party pharmacies, 7 and have subpoenaed the Medical Board of

14 California, the Dental Board of California, the California Board of Registered Nursing, and the

15

16

17

18
19

20

21

22
   6
       Defendants have also served subpoenas on the San Francisco Superior Court and the University
23 of California San Francisco Hospital.
24 7 In Plaintiff’s section of this status report, Plaintiff complains about Walgreens’ subpoenas to

25 various third-party pharmacies and law enforcement agencies. It was Plaintiff who put Walgreens’
   conduct outside of San Francisco at issue, and Walgreens is entitled to pursue the discovery it needs
26 to defend itself. It is unclear why Plaintiff is complaining about this discovery, as the subpoenas
   were not served on Plaintiff. Furthermore, the fact that any of these agencies are parties in the MDL
27 cannot be used to deprive Walgreens of relevant discovery here. As to its San Francisco Sheriff’s
   Department subpoena, Walgreens immediately withdrew that subpoena once it realized its
28 inadvertent error.

     JOINT STATUS UPDATE - 3:18-cv-07591-CRB                                                         - 12 -
     4852-0495-8190.v1
     Case 3:18-cv-07591-CRB Document 571 Filed 06/15/21 Page 14 of 24




 1 United States Drug Enforcement Administration. Defendants have met and conferred with all four

 2 of those agencies, and are negotiating the scope of their productions.

 3 DATED: June 15, 2021                            Respectfully submitted,

 4                                                 ROBBINS GELLER RUDMAN
                                                    & DOWD LLP
 5                                                 AELISH M. BAIG
                                                   HADIYA K. DESHMUKH
 6                                                 TAEVA C. SHEFLER

 7

 8                                                                 s/ Aelish M. Baig
                                                                   AELISH M. BAIG
 9
                                                   Post Montgomery Center
10                                                 One Montgomery Street, Suite 1800
                                                   San Francisco, CA 94104
11                                                 Telephone: 415/288-4545
                                                   415/288-4534 (fax)
12                                                 aelishb@rgrdlaw.com
                                                   hdeshmukh@rgrdlaw.com
13                                                 tshefler@rgrdlaw.com

14                                                 DENNIS J. HERRERA
                                                   City Attorney
15                                                 RONALD P. FLYNN
                                                   YVONNE R. MERE
16                                                 OWEN J. CLEMENTS
                                                   SARA J. EISENBERG
17                                                 JAIME M. HULING DELAYE
18                                                 Deputy City Attorneys
                                                   Fox Plaza
19                                                 1390 Market Street, Sixth Floor
                                                   San Francisco, CA 94102
20                                                 Telephone: 415/554-3957
                                                   jaime.hulingdelaye@sfcityatty.org
21
                                                   ROBBINS GELLER RUDMAN
22                                                   & DOWD LLP
                                                   PAUL J. GELLER
23                                                 MARK J. DEARMAN
                                                   DOROTHY P. ANTULLIS
24                                                 NICOLLE B. BRITO
                                                   120 East Palmetto Park Road, Suite 500
25                                                 Boca Raton, FL 33432
                                                   Telephone: 561/750-3000
26                                                 561/750-3364 (fax)
                                                   pgeller@rgrdlaw.com
27                                                 mdearman@rgrdlaw.com
                                                   dantullis@rgrdlaw.com
28                                                 nbrito@rgrdlaw.com

     JOINT STATUS UPDATE - 3:18-cv-07591-CRB                                                 - 13 -
     4852-0495-8190.v1
     Case 3:18-cv-07591-CRB Document 571 Filed 06/15/21 Page 15 of 24




 1
                                               ROBBINS GELLER RUDMAN
 2                                               & DOWD LLP
                                               X. JAY ALVAREZ
 3                                             THOMAS E. EGLER
                                               655 West Broadway, Suite 1900
 4                                             San Diego, CA 92101
                                               Telephone: 619/231-1058
 5                                             619/231-7423 (fax)
                                               jaya@rgrdlaw.com
 6                                             tome@rgrdlaw.com

 7                                             LIEFF, CABRASER, HEIMANN
                                                 & BERNSTEIN, LLP
 8                                             ELIZABETH J. CABRASER
                                               RICHARD M. HEIMANN
 9                                             PAULINA DO AMARAL
                                               KEVIN R. BUDNER
10                                             MICHAEL LEVIN-GESUNDHEIT
                                               275 Battery Street, 29th Floor
11                                             San Francisco, CA 94111-3339
                                               Telephone: 415/956-1000
12                                             415/956-1008 (fax)
                                               ecabraser@lchb.com
13                                             rheimann@lchb.com
                                               pdoamaral@lchb.com
14                                             kbudner@lchb.com
                                               mlevin@lchb.com
15
                                               RENNE PUBLIC LAW GROUP
16                                             LOUISE RENNE
                                               350 Sansome Street, Suite 300
17                                             San Francisco, CA 94104
                                               Telephone: 415/848-7240
18                                             415/848-7230 (fax)
                                               lrenne@publiclawgroup.com
19
                                               ANDRUS ANDERSON LLP
20                                             JENNIE LEE ANDERSON
                                               AUDREY SIEGEL
21                                             155 Montgomery Street, Suite 900
                                               San Francisco, CA 94104
22                                             Telephone: 415/986-1400
                                               415/986-1474 (fax)
23                                             jennie@andrusanderson.com
                                               audrey.siegel@andrusanderson.com
24
                                               SANFORD HEISLER SHARP, LLP
25                                             KEVIN SHARP
                                               611 Commerce Street, Suite 3100
26                                             Nashville, TN 37203
                                               Telephone: 615/434-7000
27                                             615/434-7020 (fax)
                                               ksharp@sanfordheisler.com
28

     JOINT STATUS UPDATE - 3:18-cv-07591-CRB                                      - 14 -
     4852-0495-8190.v1
     Case 3:18-cv-07591-CRB Document 571 Filed 06/15/21 Page 16 of 24




 1
                                               SANFORD HEISLER SHARP, LLP
 2                                             EDWARD CHAPIN
                                               655 West Broadway, Suite 1700
 3                                             San Diego, CA 92101
                                               Telephone: 619/577-4253
 4                                             619/577-4250 (fax)
                                               echapin2@sanfordheisler.com
 5
                                               CASEY GERRY SCHENK FRANCAVILLA
 6                                               BLATT & PENFIELD LLP
                                               DAVID S. CASEY, JR.
 7                                             GAYLE M. BLATT
                                               ALYSSA WILLIAMS
 8                                             110 Laurel Street
                                               San Diego, CA 92101-1486
 9                                             Telephone: 619/238-1811
                                               619/544-9232 (fax)
10                                             dcasey@cglaw.com
                                               gmb@cglaw.com
11                                             awilliams@cglaw.com

12                                             WEITZ & LUXENBERG P.C.
                                               ELLEN RELKIN
13                                             700 Broadway
                                               New York, NY 10003
14                                             Telephone: 212/558-5500
                                               212/344-5461 (fax)
15                                             erelkin@weitzlux.com

16                                             WEITZ & LUXENBERG P.C.
                                               MELINDA DAVIS NOKES
17                                             1880 Century Park East
                                               Los Angeles, CA 90067
18                                             Telephone: 310/247-0921
                                               310/786-9927 (fax)
19                                             mnokes@weitzlux.com

20                                             WEITZ & LUXENBERG P.C.
                                               PAUL F. NOVAK
21                                             TIFFANY R. ELLIS
                                               3011 W. Grand Blvd, 24th Floor
22                                             Detroit, MI 48202
                                               Telephone: 313/800-4170
23                                             646/293-7960 (fax)
                                               pnovak@weitzlux.com
24                                             tellis@weitzlux.com

25                                             Attorneys for Plaintiff The People of the State of
                                               California, acting by and through San Francisco
26                                             City Attorney Dennis J. Herrera

27

28

     JOINT STATUS UPDATE - 3:18-cv-07591-CRB                                                  - 15 -
     4852-0495-8190.v1
     Case 3:18-cv-07591-CRB Document 571 Filed 06/15/21 Page 17 of 24




 1 DATED: June 15, 2021                        Respectfully submitted,

 2                    s/ Sean O. Morris                       s/ Zachary Hill
                     SEAN O. MORRIS                          ZACHARY HILL
 3
   Sean O. Morris (SBN 200368)                 Zachary Hill (S.B. #275886)
 4 John D. Lombardo (SBN 187142)               MORGAN, LEWIS & BOCKIUS LLP
   Christopher Beeler (SBN 330496)             One Market, Spear Street Tower
 5 ARNOLD & PORTER                             San Francisco, CA 94105-1596
    KAYE SCHOLER LLP                           Telephone: (415) 442-1000
 6 777 South Figueroa Street, 44th Floor       zachary.hill@morganlewis.com
   Los Angeles, CA 90017-5844
 7 Telephone: (213) 243-4000                   Eric W. Sitarchuk*
   Facsimile: (213) 243-4199                   Rebecca J. Hillyer*
 8 sean.morris@arnoldporter.com                MORGAN, LEWIS & BOCKIUS LLP
   john.lombardo@arnoldporter.com              eric.sitarchuk@morganlewis.com
 9                                             rebecca.hillyer@morganlewis.com
   Attorneys for Defendants Endo               1701 Market Street
10 Pharmaceuticals Inc., Endo Health           Philadelphia, PA 19103-2921
   Solutions Inc., Par Pharmaceutical, Inc.,   Telephone: +1.215.963.5000
11 and Par Pharmaceutical Companies, Inc.      Facsimile: +1.215.963-5001
12                                             Wendy West Feinstein (pro hac vice)
                                               MORGAN, LEWIS & BOCKIUS LLP
13                                             One Oxford Centre, 32nd Floor
                                               Pittsburgh, PA 15219-6401
14                                             Telephone: (412) 560-7455
                                               wendy.feinstein@morganlewis.com
15

16                                             Attorneys for Defendants
                                               Teva Pharmaceuticals USA, Inc., Cephalon,
17                                             Inc., Actavis LLC, Watson Laboratories, Inc.,
                                               and Actavis Pharma, Inc. f/k/a Watson
18                                             Pharma, Inc.

19                                             *Denotes national counsel, pro hac vice
                                               forthcoming
20
                         s/ Karl Stampfl                    s/ Charles J. Stevens
21
   Donna Welch, P.C. (pro hac vice)            Charles J. Stevens (SBN 106981)
22 Timothy W. Knapp, P.C. (pro hac vice)       cstevens@gibsondunn.com
   Karl Stampfl (pro hac vice)                 Joshua D. Dick (SBN 268853)
23 KIRKLAND & ELLIS LLP                        jdick@gibsondunn.com
   300 North LaSalle                           Kelsey J. Helland (SBN 298888)
24 Chicago, IL 60654                           khelland@gibsondunn.com
   Telephone: (312) 862-2000                   GIBSON DUNN & CRUTCHER LLP
25 Facsimile: (312) 862-2200                   555 Mission Street, Suite 3000
   donna.welch@kirkland.com                    San Francisco, CA 94105
26 tknapp@kirkland.com                         Telephone: 415.393.8200
   karl.stampfl@kirkland.com                   Facsimile: 415.393.8306
27

28

     JOINT STATUS UPDATE - 3:18-cv-07591-CRB                                              - 16 -
     4852-0495-8190.v1
     Case 3:18-cv-07591-CRB Document 571 Filed 06/15/21 Page 18 of 24




 1
   Zachary W. Byer (S.B. #301382)               Kaspar Stoffelmayr
 2 KIRKLAND & ELLIS LLP                         (pro hac vice forthcoming)
   555 South Flower Street                      kaspar.stoffelmayr@bartlitbeck.com
 3 Los Angeles, CA 90071                        Katherine M. Swift
   Telephone: (213) 680-8400                    (pro hac vice forthcoming)
 4 zachary.byer@kirkland.com                    kate.swift@bartlitbeck.com

 5 Jennifer G. Levy, P.C. (pro hac vice)        BARTLIT BECK LLP
   KIRKLAND & ELLIS LLP                         54 West Hubbard Street
 6 1301 Pennsylvania Ave., N.W.                 Chicago, IL 60654
   Washington, DC 20004                         Telephone: 312.494.4400
 7 Telephone: (202) 879-5000                    Facsimile: 312.494.4440
   Facsimile: (202) 879-5200
 8 jennifer.levy@kirkland.com                   Alex Harris
                                                (pro hac vice forthcoming)
 9 Attorneys for Defendants                     alex.harris@bartlitbeck.com
   Allergan Finance, LLC f/k/a Actavis, Inc.    BARTLIT BECK LLP
10 f/k/a Watson Pharmaceuticals, Inc.,          1801 Wewatta Street, Suite 1200
   Allergan Sales, LLC and Allergan USA, Inc.   Denver, CO 80202
11 and specially appearing defendant Allergan   Telephone: 303.592.3100
   plc f/k/a Actavis plc                        Facsimile: 303.592.3140
12
                                                Attorneys for Defendant
13                                              Walgreens Co.

14                       s/ Katy E. Koski

15 James W. Matthews (pro hac vice)
   Ana M. Francisco (pro hac vice)
16 Katy E. Koski (pro hac vice)
   FOLEY & LARDNER LLP
17 111 Huntington Avenue
   Boston, MA 02199-7610
18 Telephone: (617) 342-4000
   Facsimile: (617) 342-4000
19 jmatthews@foley.com
   francisco@foley.com
20 kkoski@foley.com

21 Alan R. Ouellette (CA Bar. No. 272745)
   FOLEY & LARDNER LLP
22 555 California Street, Suite 1700
   San Francisco, CA 94104-1520
23 Telephone: (415) 434-4484
   Facsimile: (415) 434-4507
24 aouellette@foley.com

25 Attorneys for Defendant
   Anda, Inc.
26

27

28

     JOINT STATUS UPDATE - 3:18-cv-07591-CRB                                         - 17 -
     4852-0495-8190.v1
     Case 3:18-cv-07591-CRB Document 571 Filed 06/15/21 Page 19 of 24




 1                                            ATTESTATION
 2            I, Aelish M. Baig, am the ECF User whose ID and password are being used to file this Joint

 3 Status Update. In compliance with Civil Local Rule 5-1(i)(3), I hereby attest that Defendants have

 4 concurred in this filing.

 5 DATED: June 15, 2021

 6
                                                                   s/ Aelish M. Baig
 7                                                                 AELISH M. BAIG

 8

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28

     JOINT STATUS UPDATE - 3:18-cv-07591-CRB                                                        - 18 -
     4852-0495-8190.v1
     Case 3:18-cv-07591-CRB Document 571 Filed 06/15/21 Page 20 of 24




 1                                      CERTIFICATE OF SERVICE

 2            I hereby certify under penalty of perjury that on June 15, 2021, I authorized the electronic

 3 filing of the foregoing with the Clerk of the Court using the CM/ECF system which will send

 4 notification of such filing to the e-mail addresses on the attached Electronic Mail Notice List, and I

 5 hereby certify that I caused the mailing of the foregoing via the United States Postal Service to the

 6 non-CM/ECF participants indicated on the attached Manual Notice List.

 7                                                       s/ Aelish M. Baig
                                                         AELISH M. BAIG
 8
                                                         ROBBINS GELLER RUDMAN
 9                                                              & DOWD LLP
                                                         Post Montgomery Center
10                                                       One Montgomery Street, Suite 1800
                                                         San Francisco, CA 94104
11                                                       Telephone: 415/288-4545
                                                         415/288-4534 (fax)
12                                                       E-mail: aelishb@rgrdlaw.com
13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28


     4852-0495-8190.v1
6/15/2021      Case 3:18-cv-07591-CRB Document 571        Filed 06/15/21 Page 21 of 24
                                                     CAND-ECF-

Mailing Information for a Case 3:18-cv-07591-CRB City and County of San Francisco et al v. Purdue
Pharma L.P. et al
Electronic Mail Notice List

The following are those who are currently on the list to receive e-mail notices for this case.

      Scott Manzoor Ahmad
      SAhmad@winston.com

      X. Jay Alvarez
      JayA@rgrdlaw.com,e_file_SD@rgrdlaw.com,mwaligurski@rgrdlaw.com

      Jennie Lee Anderson
      jennie@andrusanderson.com,leland.belew@andrusanderson.com,miguel.perez@andrusanderson.com,evelyn.rodas@andrusanderson.com,audrey.siegel@andrusanders

      Dorothy P. Antullis
      dantullis@rgrdlaw.com,e_file_sd@rgrdlaw.com,e_file_fl@rgrdlaw.com

      Aelish Marie Baig
      AelishB@rgrdlaw.com,panderson@rgrdlaw.com,AYates@rgrdlaw.com,e_file_sd@rgrdlaw.com,mkuwashima@rgrdlaw.com

      Sarah Jane Bily
      SBily@winston.com

      Gayle M Blatt
      gmb@cglaw.com

      Steven J. Boranian
      sboranian@reedsmith.com,drothschild@reedsmith.com

      Nicolle B Brito
      NBrito@rgrdlaw.com,jdennis@rgrdlaw.com,e_file_sd@rgrdlaw.com,e_file_fl@rgrdlaw.com

      Stephen Brody
      sbrody@omm.com,steve-brody-4796@ecf.pacerpro.com

      Kevin R. Budner
      kbudner@lchb.com,mwillin@lchb.com,tlim@lchb.com,rtexier@lchb.com

      Eric John Buhr
      ebuhr@reedsmith.com,arochlin@reedsmith.com,aswenson@reedsmith.com

      Zachary William Byer
      zachary.byer@kirkland.com

      Elizabeth J. Cabraser
      ecabraser@lchb.com

      Elizabeth Joan Cabraser
      ecabraser@lchb.com,jremuszka@lchb.com

      California DOJ
      klwurster@gmail.com

      David S. Casey , Jr
      dcasey@cglaw.com,nancy@cglaw.com,camille@cglaw.com,sleonard@cglaw.com,jdavis@cglaw.com

      Mark P. Chalos
      mchalos@lchb.com

      Edward D. Chapin
      echapin2@sanfordheisler.com,fsalazar@sanfordheisler.com,jalvarez@sanfordheisler.com

      Isaac D. Chaput
      ichaput@cov.com

      Isaac Daniel Chaput
      ichaput@cov.com,jhykan@cov.com,docketing@cov.com

      Owen J. Clements
      owen.clements@sfcityatty.org,martina.hassett@sfcityatty.org,catheryn.daly@sfcityatty.org

      Justine Marise Daniels
      jdaniels@omm.com,justine-daniels-2309@ecf.pacerpro.com

      James M Davis
      jdavis@cglaw.com,vicki@cglaw.net

      Cari K. Dawson
      cari.dawson@alston.com,kate.smith@alston.com


https://ecf.cand.uscourts.gov/cgi-bin/MailList.pl?126883338054307-L_1_0-1                                                                              1/4
6/15/2021               Case 3:18-cv-07591-CRB Document 571   Filed 06/15/21 Page 22 of 24
                                                         CAND-ECF-
      Mark Dearman
      mdearman@rgrdlaw.com,dtack@rgrdlaw.com,e_file_sd@rgrdlaw.com,MDearman@ecf.courtdrive.com,e_file_fl@rgrdlaw.com

      Mark J. Dearman
      mdearman@rgrdlaw.com

      Hadiya Khan Deshmukh
      hdeshmukh@rgrdlaw.com

      Joshua David Dick
      jdick@gibsondunn.com,tmotichka@gibsondunn.com

      Thomas Edward Egler
      tome@rgrdlaw.com,e_file_sd@rgrdlaw.com,e_file_sf@rgrdlaw.com

      Sara Jennifer Eisenberg
      sara.eisenberg@sfcityatty.org,john.cote@sfcityatty.org,martina.hassett@sfcityatty.org,yvonne.mere@sfcityatty.org,catheryn.daly@sfcityatty.org

      Scott Austin Elder
      scott.elder@alston.com

      Tiffany Rose Ellis
      tellis@weitzlux.com,slittman@weitzlux.com,nhryczyk@weitzlux.com

      Brian M. Ercole
      brian.ercole@morganlewis.com,peggy.martinez@morganlewis.com

      Christopher Blair Essig
      CEssig@swinston.com

      Wendy West Feinstein
      wendy.feinstein@morganlewis.com,tammy.miller@morganlewis.com,sarah.wasson@morganlewis.com,picalendaring@morganlewis.com,tamara.giulianelli@morganle

      Ana Maria Francisco
      afrancisco@foley.com

      Paul J. Geller
      pgeller@rgrdlaw.com,swinkles@rgrdlaw.com,swinkles@ecf.courtdrive.com,e_file_fl@rgrdlaw.com,pgeller@ecf.courtdrive.com

      Patricia Camille Guerra
      camille@cglaw.com

      August P. Gugelmann
      august@smllp.law,august@ecf.courtdrive.com

      Alex J. Harris
      alex.harris@bartlitbeck.com,anne.doyle@bartlitbeck.com

      Brent Allen Hawkins
      brent.hawkins@morganlewis.com,julie.costello@morganlewis.com,CHCalendarDepartment@morganlewis.com

      Richard Martin Heimann
      rheimann@lchb.com

      Gregory Heinen
      gheinen@foley.com,greg-heinen-7499@ecf.pacerpro.com

      Kelsey John Helland
      khelland@gibsondunn.com,dgriffin@gibsondunn.com

      Jenny Ann Hergenrother
      jenny.mendelsohn@alston.com,jenny.hergenrother@alston.com

      Dennis J. Herrera
      cityattorney@sfcityatty.org,brittany.feitelberg@sfcityatty.org

      Zachary Hill
      zachary.hill@morganlewis.com,wendy.feinstein@morganlewis.com,rebecca.hillyer@morganlewis.com,evan.jacobs@morganlewis.com

      Jaime Marie Huling Delaye
      jaime.hulingdelaye@sfcityatty.org,martina.hassett@sfcityatty.org,sarah.gutierrez@sfcityatty.org,catheryn.daly@sfcityatty.org

      Traci Janelle Irvin
      traci.irvin@ropesgray.com,courtalert@ropesgray.com

      Daniel G. Jarcho
      daniel.jarcho@alston.com

      Sten A. Jernudd
      sten.jernudd@bartlitbeck.com

      Sarah Barr Johansen
      sjohansen@reedsmith.com,AHenderson@reedsmith.com


https://ecf.cand.uscourts.gov/cgi-bin/MailList.pl?126883338054307-L_1_0-1                                                                             2/4
6/15/2021              Case 3:18-cv-07591-CRB Document 571   Filed 06/15/21 Page 23 of 24
                                                        CAND-ECF-
      Jeremy T Kamras
      jeremy.kamras@arnoldporter.com,nicholas.zebrowski@arnoldporter.com,ecf-
      45a1d8277e87@ecf.pacerpro.com,ashley.gomez@arnoldporter.com,SFCalendar@aporter.com

      Timothy William Knapp
      tknapp@kirkland.com

      Katy E Koski
      kkoski@foley.com

      Amy Jean Laurendeau
      alaurendeau@omm.com,amy-laurendeau-9969@ecf.pacerpro.com,sstewart@omm.com

      Michael Ian Levin-Gesundheit
      mlevin@lchb.com

      Jennifer Gardner Levy
      jennifer.levy@kirkland.com

      Charles Coleman Lifland
      clifland@omm.com,charles-lifland-4890@ecf.pacerpro.com

      John David Lombardo
      John.Lombardo@arnoldporter.com,ecalendar@arnoldporter.com,William.Costley@arnoldporter.com

      Amy Lucas
      alucas@omm.com,amy-lucas-1835@ecf.pacerpro.com

      Enu A Mainigi
      emainigi@wc.com

      Miriam Ellora Marks
      mmarks@lchb.com

      James W Matthews
      jmatthews@foley.com

      Shannon Elise McClure
      smcclure@reedsmith.com,reed-smith-2312@ecf.pacerpro.com,shannon-mcclure-1157@ecf.pacerpro.com,eselfridge@reedsmith.com

      Colleen Marie McNamara
      CMcNamara@wc.com

      Yvonne Rosil Mere
      yvonne.mere@sfcityatty.org,martina.hassett@sfcityatty.org

      Andrew Miller
      amiller@sanfordheisler.com

      Sean OLeary Morris
      sean.morris@arnoldporter.com,edocketscalendaring@arnoldporter.com,vincent.esparza@arnoldporter.com,stacie.james@arnoldporter.com,rebecca.mcnew@arnoldpor

      Melinda Davis Nokes
      mnokes@weitzlux.com,lschultz@weitzlux.com,tellis@weitzlux.com,rcerci@weitzlux.com,jfarrell@weitzlux.com,dsavours@weitzlux.com

      Paul F. Novak
      pnovak@weitzlux.com,cgarcia@weitzlux.com,nhryczyk@weitzlux.com

      Alan Ouellette
      aouellette@foley.com,llanglois@foley.com,wdelvalle@foley.com,alan-ouellette-5627@ecf.pacerpro.com

      Michael P. Piggins
      mpiggins@weitzlux.com

      Christian James Pistilli
      cpistilli@cov.com

      Jacob Henry Polin
      jpolin@lchb.com

      Luke Samuel Porter
      lporter@reedsmith.com,gchiu@reedsmith.com,kjkelly@reedsmith.com

      Louise Hornbeck Renne
      lrenne@publiclawgroup.com,kbeaton@publiclawgroup.com,RPLG-docket@publiclawgroup.com

      Jonathan Charles Sandler
      jsandler@bhfs.com,pherron@bhfs.com

      Molly Ellen Selway
      Molly.Selway@doj.ca.gov

      Nathan E. Shafroth
      nshafroth@cov.com,ktrempy@cov.com,echiulos@cov.com,rlu@cov.com,ncutright@cov.com,rvantassell@cov.com,docketing@cov.com,isaac-chaput-

https://ecf.cand.uscourts.gov/cgi-bin/MailList.pl?126883338054307-L_1_0-1                                                                                  3/4
6/15/2021               Case 3:18-cv-07591-CRB Document 571   Filed 06/15/21 Page 24 of 24
                                                         CAND-ECF-
      8316@ecf.pacerpro.com

      Taeva Cantor Shefler
      TShefler@rgrdlaw.com,e_file_sd@rgrdlaw.com

      Audrey Claire Siegel
      audrey.siegel@andrusanderson.com

      Reid Smith
      RFSmith@winston.com

      Elizabeth Anne Sperling
      elizabeth.sperling@alston.com,annie.yu@alston.com

      Karl Anton Stampfl
      karl.stampfl@kirkland.com

      Charles Joseph Stevens
      cstevens@gibsondunn.com,smaruschak@gibsondunn.com

      Kaspar J. Stoffelmayr
      kaspar.stoffelmayr@bartlit-beck.com

      Sabrina Heron Strong
      sstrong@omm.com,sabrina-strong-4823@ecf.pacerpro.com

      Edward W. Swanson
      ed@smllp.law,AmyMcGugian@ecf.courtdrive.com,ed@ecf.courtdrive.com,britt@ecf.courtdrive.com

      Katherine Marquess Swift
      kate.swift@bartlitbeck.com

      Russell E Taylor
      rtaylor@fbm.com,grenteria@fbm.com,calendar@fbm.com

      Nicole R. Trama
      Nicole.Trama@doj.ca.gov

      Rocky C. Tsai
      rocky.tsai@ropesgray.com,CourtAlert@RopesGray.com

      Richard Allen VanDuzer
      rvanduzer@fbm.com,jamante@fbm.com,calendar@fbm.com

      Neelum Jane Wadhwani
      nwadhwani@wc.com,CardinalWVParalegals@wc.com

      Paul Jarrett Weeks
      paul.weeks@kirkland.com

      Donna Marie Welch
      dwelch@kirkland.com

      Alyssa M Williams
      awilliams@cglaw.com

      Sonya Diane Winner
      swinner@cov.com,docketing@cov.com,calsbury@cov.com

      Carl Brandon Wisoff
      bwisoff@fbm.com,calendar@fbm.com,svillalobos@fbm.com

      Keith Lee Wurster
      keith.wurster@doj.ca.gov,klwurster@gmail.com,lindsey.cannan@doj.ca.gov

      Douglas R. Young
      dyoung@fbm.com,calendar@fbm.com

      Paulina do Amaral
      pdoamaral@lchb.com,catkins@lchb.com,fwhite@lchb.com

Manual Notice List
The following is the list of attorneys who are not on the list to receive e-mail notices for this case (who therefore require manual noticing). You may wish to use your mouse
to select and copy this list into your word processing program in order to create notices or labels for these recipients.

Jennifer             Machlin Cecil
Winston & Strawn LLP
101 California Street, 35th Floor
San Francisco, CA 94111

Paul                 Laprairie
Andrus Andersonl LLP
155 Montgomery Street, 900
San Francisco, CA 94104

https://ecf.cand.uscourts.gov/cgi-bin/MailList.pl?126883338054307-L_1_0-1                                                                                                  4/4
